ORDER
WHEREAS, the matter of the discipline of Michael H. Bums came on for oral argument before this court on September 12, 1988; and
WHEREAS, during the course of the oral argument an agreement was reached, mutually acceptable to all the parties, to transfer Mr. Bums to disability inactive status under Rule 28 of the Rules on Lawyers Professional Responsibility, should adequate proof of Mr. Bums’ mental illness be presented to the court; and
WHEREAS, such proof has been presented to the court in the form of letters from Mr. Burns’ consulting psychologist, Dr. Dick Jones, and Mr. Burns’ physician, W. Wyatt Moe, M.D., confirming that Mr. Bums suffers from depression to such extent that performance of his professional duties has become seriously impaired; and
WHEREAS, Rule 28, RLPR, requires that attorneys whose mental illness prevents the competent representation of clients be transferred to disability inactive status:
IT IS HEREBY ORDERED THAT:
(1) Mr. Bums be transferred to disability inactive status pursuant to Rule 28, RLPR, see In re Platto, 420 N.W.2d 217 (Minn. 1988); and
(2) Mr. Bums may not again practice law until he has made a showing to this court of his fitness to practice law pursuant to Rules 28(d) and 18, RLPR, and in such event Mr. Bums will not be entitled to the appointment of a lawyer under Rule 28(d), RLPR, see Platto, 420 N.W.2d at 217; and
(3) Mr. Bums may again practice upon a petition of the Director, Lawyers Professional Responsibility Board, pursuant to Rule 28(c), RLPR, in which event Mr. Burns’ right to appointment of counsel shall depend on the then existing rales, see In re Oldenkamp, 403 N.W.2d 617 (Minn. 1987).